Exhibit 10.1


 

Description of assignment of interests in certain life insurance policies

 

National Fuel Gas Company (the “Company”) and its Chairman and Chief Executive
Officer, Philip C. Ackerman, are parties to an Amended and Restated Split Dollar
Insurance and Death Benefit Agreement, dated September 17, 1997, as amended by
Amendment Number 1 thereto, dated March 23, 1999 (as amended, the “Agreement”).
The Agreement recognizes that Mr. Ackerman, by an irrevocable trust agreement,
assigned to a trust all of his interest in two life insurance policies insuring
his life. On April 27, 2006, the trustee assigned all of the trust’s rights in
one policy to the Company, in partial prepayment of the amount due to the
Company on termination of the Agreement. The policy has an approximate current
cash surrender value of $388,262. The Company acknowledged receipt of the policy
as partial prepayment of the amount it is entitled to receive from the trust
under the Agreement and agreed to credit approximately $388,262, without
interest, against such amount when it becomes due.

 

 

 

 

 